 
 Exhibit 10.1











--------------------------------------------------------------------------------



DISPOSITION AGREEMENT


AMONG


MACQUARIE INFRASTRUCTURE CORPORATION,




MIC OHANA CORPORATION,


AND


MACQUARIE INFRASTRUCTURE MANAGEMENT (USA) INC.


Dated as of October 30, 2019







--------------------------------------------------------------------------------

TABLE OF CONTENTS


   Page    
Article I DEFINITIONS
1
   
Section 1.1
Capitalized Terms
 1
Section 1.2
Definitions
 1      
Article II TERMINATION OF THE MANAGEMENT SERVICES AGREEMENT
 6    
Section 2.1
Termination of the Management Services Agreement
 6
Section 2.2
Effect of Termination
 7
Section 2.3
Agreement to Bind Subsidiaries
 7
Section 2.4
Effect of Dispositions
 7      
Article III DISPOSITION PAYMENTS; OTHER PAYMENTS
 7    
Section 3.1
Disposition Payments
 7
Section 3.2
Calculation of Disposition Payments
 9
Section 3.3
Transaction Structuring
 9
Section 3.4
Determination of Fair Market Value
 9
Section 3.5
Additional Payment
 10
Section 3.6
Make-Whole Amount
 10
Section 3.7
Consultation on Calculations
 10
Section 3.8
Payment of Accrued Fees and Costs in Cash
 11      
Article IV AUTHORITY OF THE COMPANY, THE MANAGED SUBSIDIARIES AND THE MANAGER
 12    
Article V SALES PROCESS; MANAGEMENT SERVICES AGREEMENT; PUBLIC ANNOUNCEMENTS;
WAIVER LETTER
 12    
Section 5.1
Sales Process
 12
Section 5.2
Management Services Agreement
 12
Section 5.3
Public Announcements
 12
Section 5.4
Waiver Letter
 12      
Article VI MISCELLANEOUS
 13    
Section 6.1
Term
 13
Section 6.2
No Fiduciary Duties
 13
Section 6.3
Effect of Termination
 13
Section 6.4
Notices
 13
Section 6.5
Captions
 14
Section 6.6
Assignment
 14
Section 6.7
Applicable Law
 14
Section 6.8
Jurisdiction
 14
Section 6.9
Waiver of Jury Trial
 15
Section 6.10
Amendment
 15
Section 6.11
Severability
 15
Section 6.12
Entire Agreement
 15



Exhibit A   Disposition Payments



i

--------------------------------------------------------------------------------

This DISPOSITION AGREEMENT (this “Agreement”), dated as of October 30, 2019, is
among Macquarie Infrastructure Corporation, a Delaware corporation (the
“Company”), MIC Ohana Corporation, a Delaware corporation (a “Managed
Subsidiary” and, together with any directly owned Subsidiary of the Company as
from time to time may exist and that has executed a counterpart of this
Agreement in accordance with Section 2.3 herein, collectively, the “Managed
Subsidiaries”), and Macquarie Infrastructure Management (USA) Inc., a Delaware
corporation (the “Manager”). Individually, each party hereto shall be referred
to as a “Party” and collectively as the “Parties.”
WHEREAS, the Company, the Managed Subsidiary and the Manager are parties to that
certain Third Amended and Restated Management Services Agreement, dated as of
May 21, 2015 (the “Management Services Agreement”); and
WHEREAS, the Company, the Managed Subsidiary and the Manager wish to provide for
the termination of the Management Services Agreement in certain circumstances
and for the payment of certain amounts to the Manager in certain circumstances,
in each case as set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Parties agree as follows:
ARTICLE I 

DEFINITIONS
 
 

Section 1.1   Capitalized Terms.  Capitalized terms used and not otherwise
defined herein shall for all purposes of this Agreement have the respective
meanings specified therefor in the Management Services Agreement.


Section 1.2   Definitions.  For purposes of this Agreement, each of the
following terms has the meaning specified in this Section 1.2:
“Accounting Firm” means an independent accounting firm mutually selected by the
Manager and the Independent Directors, which will be a nationally recognized
firm of certified public accountants which does not prepare the financial
statements of the Company or any of its Subsidiaries or the Manager.
“Additional Payment” has the meaning set forth in Section 3.5 herein.
“Agreement” means this Disposition Agreement, including all Exhibits and
Schedules attached hereto, as amended and/or restated from time to time. Words
such as “herein,” “hereinafter,” “hereof,” “hereto” and “hereunder” refer to
this Agreement as a whole, unless the context otherwise requires.
“Appointed Bank” has the meaning set forth in Section 3.4 herein.

--------------------------------------------------------------------------------

“Atlantic Aviation Business” means the business comprising the Atlantic Aviation
segment of the Company.
“Base Amount” means, with respect to any Disposition:
(a) to the extent the consideration is in the form of cash, the cash
consideration (expressed in USD) actually paid to the Company, its Subsidiaries
or holders of shares of Company Common Stock (without duplication) calculated as
of the date of payment to the Company, its Subsidiaries or such holders, as
applicable;
(b) to the extent the consideration is in the form of a note or other
indebtedness payable to the Company, its Subsidiaries or holders of shares of
Company Common Stock (without duplication), the aggregate net present value of
such note or other indebtedness estimated in good faith by the Company and
agreed to by the Manager and the Independent Directors using a 9.5% discount
rate assuming payment of such note or other indebtedness in accordance with its
terms;
(c) to the extent the consideration is in the form of publicly-traded securities
to be issued or transferred to the Company, its Subsidiaries or holders of
shares of Company Common Stock (without duplication), the aggregate value of
such securities calculated based on the volume weighted average price of such
securities on the applicable trading exchange or quotation system during the
twenty (20) trading days ending on the last trading day prior to the
announcement of the Disposition transaction;
(d) with respect to a Spin-Off, the sum of (i) the aggregate value of the equity
consideration received by the holders of Company Common Stock calculated based
on the volume weighted average price of such securities on the applicable
trading exchange or quotation system during the twenty (20) trading days
immediately following the consummation of the Disposition transaction and (ii)
the amount of cash proceeds (from borrowings or otherwise) distributed to
holders of Company Common Stock or the Company or any of its Subsidiaries in the
Disposition transaction; and
(e) to the extent the consideration is in a form other than as provided in
clauses (a) through (d) above, the Fair Market Value of such consideration as of
the date of the consummation of the Disposition, as determined pursuant to
Section 3.4 herein;
provided that, for the avoidance of doubt, in the case of each of clauses (a) –
(e), if any consideration in a Disposition is subject to payment at multiple
closings or any hold back, escrow, earn out or other provision providing for
deferred release to the Company, its Subsidiaries or the holders of shares of
Company Common Stock, such consideration shall be included in the Base Amount at
such time as such consideration is received by the Company, its Subsidiaries or
the holders of shares of Company Common Stock as applicable, at which time the
Disposition Payment will be recalculated and any additional amounts payable to
the Manager will become due in accordance with the terms of Section 3.7.
“Code” means the Internal Revenue Code of 1986, as amended, or any successor
federal tax statute.
2

--------------------------------------------------------------------------------

“Company” has the meaning set forth in the first paragraph of this Agreement.
“Company Common Stock” means the common stock, par value $0.001 per share, of
the Company.
“Company Stock Issuance” means the issuance by the Company of any shares of
Company Common Stock or any securities or rights convertible into, exchangeable
or exercisable for, or evidencing the right to subscribe for any shares of
Company Common Stock, or any other rights to purchase or otherwise acquire, any
shares of Company Common Stock.
“Company Transaction Costs” means, with respect to any Disposition, the sum of
the following amounts, incurred or estimated in good faith by the Company and
agreed to by the Manager and the Independent Directors as of the consummation of
the Disposition and without duplication:  (i) the collective amount payable by
the Company and its Subsidiaries to outside legal counsel, accountants,
financial, technical and other transaction advisors, brokers and other third
parties; and (ii) all other out-of-pocket costs and expenses incurred by the
Company and its Subsidiaries in connection with Disposition (but, for this
purpose, excluding any payments due to the Manager under this Agreement or under
the Management Services Agreement).
“Cumulative Disposition Payment Amount” has the meaning set forth in Section 3.2
herein.
“Cumulative Net Proceeds” means the Cumulative Proceeds minus the Cumulative
Disposition Payment Amount.
“Cumulative Proceeds” means, as of any given date, the aggregate amount of
Proceeds for all Dispositions from the date of this Agreement to such date.
“Disposition” means any sale, merger, spin-off, distribution of equity interests
or liquidation, as applicable, in one or a related series of transactions, of
(a) the Company and its Subsidiaries, taken as a whole, (b) individual or
collections of assets or businesses owned by the Company or any of its
Subsidiaries, in each case comprising at least $250 million in aggregate value,
or (c) the equity interests of one or more of the Subsidiaries of the Company
that own the assets or businesses of the Company or any of its Subsidiaries, in
each case compromising at least $250 million in aggregate value.
“Disposition Payments” has the meaning set forth in Section 3.1 herein.
“Estimated Tax” means, with respect to any Disposition, the estimated Tax
payable by the Company or any of its Subsidiaries in connection with the
Disposition, as determined by the Accounting Firm as of the consummation of the
Disposition; provided, that for purposes of this determination any Disposition
Payment payable in connection with such Disposition and the payment or accrual
of Company Transaction Costs in connection with such Disposition shall be
treated as a reduction of gain recognized on the Disposition; provided, further
that if the Company or any of its Subsidiaries is estimated to recognize a loss
in connection with the Disposition (taking into account the preceding proviso),
the amount of the Estimated Tax with respect to the Disposition shall be the
estimated Tax benefit of such loss to the Company or its Subsidiaries (which,
for the avoidance of doubt, shall be a negative number in computing Proceeds).
3

--------------------------------------------------------------------------------

“Fair Market Value” means the price at which the applicable asset would change
hands between a willing unaffiliated third-party buyer and a willing seller when
the former is not under any compulsion to buy and the latter is not under any
compulsion to sell, and both parties are able, as well as willing, to trade and
are well informed about the asset and the market for that asset.
“Fully Diluted Shares” means the number of shares of Company Common Stock
outstanding on a fully diluted basis as determined in accordance with U.S.
generally accepted accounting principles, which on the date hereof equals
86,599,870 shares of Company Common Stock.
“Hawaii Gas Business” means the business comprising the MIC Hawaii segment of
the Company.
“IMTT Business” means the business comprising the International-Matex Tank
Terminals (IMTT) segment of the Company.
“Independent Bank” has the meaning set forth in Section 3.4 herein.
“Independent Directors” means, as of any given date, the independent directors
of the Company (as directors and not in their individual capacities). Where this
Agreement refers to any action, decision or election to be taken by the
Independent Directors, such action, decision or election shall be deemed to be
approved if at least a majority of the then-current Independent Directors so
approves it or, if delegated the authority by a majority of the Independent
Directors, if the lead Independent Director approves any such action, decision
or election to be taken by the Independent Directors hereunder.
“Make-Whole Amount” means an amount equal to (a) if a QTE occurs prior to the
second anniversary of the date hereof, the sum of (i) the product of
$54,794.52 multiplied by the number of calendar days during that period
commencing on and including the date hereof and ending on the date of the QTE
minus (ii) the aggregate of the Base Management Fees and Performance Fees paid
or due to be paid to the Manager for the period commencing on and including the
date hereof and ending on the date of the QTE (allocated pro rata for any
partial Fiscal Quarter) and (b) if a QTE occurs on or after the second
anniversary of the date hereof, the sum of (i) $40 million plus (ii) the product
of $27,397.26 multiplied by the number of calendar days during that period
commencing on and including the second anniversary of the date hereof and ending
on the date of the QTE minus (iii) the aggregate of the Base Management Fees and
Performance Fees paid or due to be paid to the Manager for the period commencing
on and including the date hereof and ending on the date of the QTE (allocated
pro rata for any partial Fiscal Quarter); provided that, in each case, if the
Make-Whole Amount is a negative number, the Make-Whole Amount shall be deemed to
be $0.
“Managed Subsidiary” and “Managed Subsidiaries” have the meanings set forth in
the first paragraph of this Agreement.
4

--------------------------------------------------------------------------------

“Management Services Agreement” has the meaning set forth in the recitals to
this Agreement.
“Manager” has the meaning set forth in the first paragraph of this Agreement.
“Minimum Amount” has the meaning set forth in Section 3.1 herein.
“Party” has the meaning set forth in the first paragraph of this Agreement.
“Payment Report” has the meaning set forth in Section 3.7 herein.
“Proceeds” means
(a) with respect to each Disposition other than a Whole-Company Transaction, the
sum of
(i) the Base Amount, minus
(ii) the Company Transaction Costs, minus
(iii) the Estimated Tax, minus
(iv) the amount of any indebtedness that is repaid by the Company or any of its
Subsidiaries in connection with such Disposition (without duplication),
including, without limitation, amounts used or reserved (without duplication and
provided, solely with respect to indebtedness that pursuant to its terms may be
redeemed or repaid at the Company’s option at the time of such Disposition, such
reserved amounts are used to repay indebtedness within 180 days, after which
time any such excess reserved amounts will be added back to Proceeds) to pay the
Company’s 2.00% Convertible Senior Notes due October 2023 or any amounts
outstanding under the Revolving Credit Facility except to the extent such
amounts outstanding were incurred other than in the ordinary course to fund the
business operations of the Company and its Subsidiaries, or
(b) with respect to a Whole-Company Transaction, the total consideration paid to
Company shareholders (and to the extent any part of such consideration is in the
form of publicly-traded securities, the value of such portion of the
consideration shall be the aggregate value of such securities calculated based
on the volume weighted average price of such securities on the applicable
trading exchange or quotation system during the twenty (20) days ending on the
last trading day prior to the announcement of the Whole-Company Transaction);
provided, in the case of each of clause (a) and clause (b) with respect to any
Disposition after the initial Disposition, that such amount shall be increased
by (x) the amount of any distribution to shareholders of the Company (other than
distributions of Proceeds of a Disposition) after the date hereof which is (i)
in excess of $4.00 per share per year, (ii) not affirmatively determined by the
Board of Directors to be sustainable on a going forward basis from business
activities of the Company or any of its Subsidiaries if such distribution is
declared after a Disposition or (iii) not affirmatively determined by the Board
of Directors to be appropriate for the then-current capital structure of the
Company if such distribution is declared after a Disposition (in the case of
each of clause (ii) and clause (iii), taking into account the effect of any
Dispositions) and (y) the amount of any repurchases of shares of the Company by
the Company (other than repurchases of shares funded by the Proceeds of a
Disposition) after the date hereof.
5

--------------------------------------------------------------------------------

“QTE” has the meaning set forth in Section 2.1 herein.
“Revolving Credit Facility” means the Amended and Restated Credit Agreement,
dated as of January 3, 2018, among Macquarie Infrastructure Corporation, as
borrower, MIC Ohana Corporation, as guarantor, J.P. Morgan Chase Bank, N.A., as
administrative agent, and the lenders party thereto (as amended, supplemented or
otherwise modified from time to time).
“Spin-Off” means a distribution of equity share capital of a Subsidiary of the
Company (“SpinCo” and, such equity share capital “SpinCo Stock”) to holders of
Company Common Stock as a class, including in connection with any “Reverse
Morris Trust” transaction.
“Termination Date” has the meaning set forth in Section 2.1 herein.
“Valuation Process Notice” has the meaning set forth in Section 3.4 herein.
“Waived Fees” has the meaning set forth in Section 2.1 herein.
“Waiver Letter” has the meaning set forth in Section 2.1 herein.
“Whole-Company Transaction” means an acquisition of all of the outstanding
equity securities of the Company by a third party or parties.
ARTICLE II 

TERMINATION OF THE MANAGEMENT SERVICES AGREEMENT


Section 2.1   Termination of the Management Services Agreement. The Parties
hereby agree that the Management Services Agreement shall automatically
terminate, subject to the terms hereof and thereof (including Section 6.1 and
6.3 hereof), upon the occurrence of any of the following qualifying termination
events (each, a “QTE”):
(a) the consummation of a Whole-Company Transaction;
(b) the consummation of a transaction or series of transactions resulting in the
acquisition by a third party or parties of all of the assets of the Company
(i.e., sales of the Atlantic Aviation Business, the Hawaii Gas Business and the
IMTT Business), such QTE being deemed to have occurred upon the consummation of
the disposition of the final asset or set of assets; or
(c) the mutual agreement of the Parties;
6

--------------------------------------------------------------------------------

provided that such termination shall be automatically effective, without
requirement of further action by the Company, the Manager or the Independent
Directors (including any notice requirement under Section 10 of the Management
Services Agreement) upon the later to occur of (x) ten (10) calendar days
following the occurrence of the QTE and (y) payment to the Manager of all of the
following: (i) all accrued and unpaid Base Management Fees (including $8,500,000
of fees waived in accordance with that certain waiver letter issued by the
Manager dated October 30, 2018 (as it may be amended, the “Waiver Letter”, and
such amount, the “Waived Fees”)) and Performance Fees for the period prior to
the effectiveness of such termination; (ii) all applicable Disposition Payments,
including, if applicable, in respect of the Disposition that constituted the
QTE; (iii) the Additional Payment, if any; and (iv) the Make-Whole Amount, if
any (such date on which such termination takes effect, the “Termination Date”).
If the Management Services Agreement is terminated in accordance with this
Section 2.1, the Parties hereby agree that no Termination Fee shall be due and
payable, and the Manager hereby waives any right thereto under the Management
Services Agreement.  If the Management Services Agreement has not been
terminated prior to the sixth (6th) anniversary of the date hereof, the Manager
and the Independent Directors will engage in reasonable, good faith discussions
regarding a potential internalization or other framework for a termination of
the Management Services Agreement.
Section 2.2   Effect of Termination.  In the event of a termination of the
Management Services Agreement pursuant to this Agreement (as opposed to a
termination pursuant to Article X of the Management Services Agreement), the
provisions of Sections 10.3, 10.4 and 10.5 of the Management Services Agreement
shall be observed in all respects.  For the avoidance of doubt, Section 10.1(b)
of the Management Services Agreement shall not apply in the event of a Delisting
Event (as defined therein) during the term of this Agreement.
Section 2.3   Agreement to Bind Subsidiaries. The Company covenants and agrees
to cause any Managed Subsidiary created or acquired after the date of this
Agreement that executes a counterpart to the Management Services Agreement to
execute a counterpart of this Agreement agreeing to be bound by the terms
hereunder simultaneously with its execution of the counterpart to the Management
Services Agreement.
Section 2.4   Effect of Dispositions.  Upon consummation of a Disposition, the
Management Services Agreement shall no longer apply to the equity interests or
assets of the Company or its Subsidiaries that were disposed of in such
Disposition.
ARTICLE III 

DISPOSITION PAYMENTS; OTHER PAYMENTS
7

--------------------------------------------------------------------------------



Section 3.1   Disposition Payments.  Upon any Disposition and upon the receipt
of any delayed payments of consideration with respect to any Disposition, the
Company and MIC Ohana shall pay to the Manager the applicable payment, if any,
in connection with such Disposition (each, a “Disposition Payment”) as set forth
herein.  Any such Disposition Payment shall become due and payable, and the
Company and MIC Ohana shall pay any such Disposition Payment, to the Manager on
the third (3rd) Business Day following the consummation of the applicable
Disposition transaction (or receipt of any delayed payment), unless any
Disposition Payment is in relation to Proceeds related to a Spin-Off in which
case the Disposition Payment shall be due and payable within thirty-five (35)
trading days from such Disposition, and, in each case, subject to the completion
of any valuation process commenced in accordance with Section 3.4 and the
resolution of any dispute with respect to the Payment Report delivered in
accordance with Section 3.7; provided further that no Disposition Payments shall
be required to be paid to the Manager pursuant to this Section 3.1 until the
consummation of the Disposition transaction after giving effect to which the
Cumulative Proceeds exceed $750 million (the “Minimum Amount”), at which time
the Disposition Payment for such Disposition transaction and all prior
Dispositions for which a Disposition Payment was not paid pursuant this proviso
shall become due and payable to the Manager in accordance with the terms of
Sections 3.2, 3.7 and, if applicable, 3.4.  All Disposition Payments shall be
paid (i) in cash in any Disposition in which the Proceeds are received directly
by the Company shareholders in cash or in which the Proceeds are received
directly by the Company or its Subsidiary in cash and (ii) in the same form of
consideration received (a) by the Company shareholders in any Disposition in
which the Proceeds are received directly by or distributed to the Company
Shareholders in a form other than cash or (b) by the Company or its Subsidiary
in any Disposition in which the Proceeds are received directly by the Company or
one of its Subsidiaries in a form other than cash prior to distribution of any
Proceeds to the Company shareholders (provided that the Independent Directors
may elect to make any such Disposition Payment in cash in lieu of the same form
of consideration received by the Company or its Subsidiary by notice of such
election to the Manager at least thirteen (13) Business Days prior to the
consummation of such Disposition); provided that, if the Company or its
Subsidiary receives consideration in the form of securities for which the
Company or such Subsidiary receives registration rights and the Company elects
to make the Disposition Payment in the form of such securities, then the Manager
shall receive registration rights in respect of such securities comprising the
Disposition Payment substantially similar to those received by the Company or
its Subsidiary, as applicable; provided further that, in the event of a
Spin-Off, the Manager shall have the right to elect, by notice of such election
to the Company no later than the twenty-fifth (25th) trading day immediately
following the consummation of the Spin-Off, to cause the Disposition Payment to
be made (A) in cash or (B) in the same form as the equity share capital
distributed to the holders of Company Common Stock as a class, but, with respect
to clause (B), only if payment of the Disposition Payment in such form would not
cause the Company’s nationally recognized external legal counsel to be unable to
issue a “should” level of written opinion with respect to the Spin-Off’s
qualification as a tax-free distribution under Section 355 of the Code or
otherwise result in a tax liability to the Company that has a material adverse
effect on the Company (provided that the Company shall use reasonable best
efforts to structure the Spin-Off such that payment of the Disposition Payment
in such form would not cause the Company’s nationally recognized external legal
counsel to be unable to issue a “should” level of written opinion with respect
to the Spin-Off’s qualification as a tax-free distribution under Section 355 of
the Code).  In connection with a Spin-Off, the Company shall (x) cause SpinCo to
issue and transfer SpinCo Stock to the Manager to the extent and as contemplated
by this Agreement, and to take all other actions with respect to SpinCo Stock as
contemplated by this Agreement, and (y) cause the agreements with SpinCo with
respect to the Spin-Off to contain provisions that (1) require SpinCo to issue
and transfer SpinCo Stock to the Manager to the extent and as contemplated by
this Agreement, and to take all other actions with respect to SpinCo Stock as
contemplated by this Agreement, and (2) provide that the Manager is a third
party beneficiary of such agreements with a right to enforce the provisions
contemplated by clause (1).
8

--------------------------------------------------------------------------------

Section 3.2   Calculation of Disposition Payments.  The Disposition Payment for
any particular Disposition prior to a QTE shall be equal to the difference
between (a) the aggregate Disposition Payment Amount for all Dispositions
inclusive of such Disposition as determined under the calculations set forth on
Exhibit A hereto (with respect to any such Disposition, the “Cumulative
Disposition Payment Amount”) and (b) the total Disposition Payments paid to the
Manager prior to such Disposition pursuant to this Agreement. Notwithstanding
the foregoing, in the event of a QTE, the Cumulative Disposition Payment Amount
shall be deemed to be equal to the greater of (x) the amount determined under
the calculations set forth on Exhibit A hereto, and (y) the sum of (i) $50
million plus (ii) 1.5% multiplied by Cumulative Proceeds in excess of $500
million.
Section 3.3   Transaction Structuring.  The Company agrees that neither it nor
its Subsidiaries shall take (or omit to take) any action with the intent of
avoiding or reducing the payment of a Disposition Payment in connection with a
Disposition.  A Disposition Payment will be payable, based on the same
calculations described above (as equitably applied to the subject transaction or
event), with respect to the proceeds of any other transaction or event pursuant
to which cash is distributed to holders of Company Common Stock which is
structured with the intent of avoiding or reducing the payment of a Disposition
Payment hereunder.
Section 3.4   Determination of Fair Market Value.  To the extent the
consideration in a Disposition is in a form other than as provided in clauses
(a) – (d) of the definition of “Base Amount”, the Fair Market Value of such
consideration shall be determined pursuant to this Section 3.4.  The Manager and
the Independent Directors shall negotiate in good faith to determine the Fair
Market Value of such consideration prior to the consummation of the applicable
Disposition.  If they are unable to agree on such Fair Market Value by the date
of consummation of such Disposition, then the Manager or the Independent
Directors may commence the valuation process described in this Section 3.4 by
providing written notice to the other Parties no later than ten (10) Business
Days after the consummation of the applicable Disposition (such notice, a
“Valuation Process Notice”). In the event a Valuation Process Notice is
delivered, then within ten (10) Business Days of the delivery of the Valuation
Process Notice, each of the Manager, on the one hand, and the Independent
Directors, on the other hand, shall appoint an internationally recognized
valuation firm (an “Appointed Bank”). Each of the Manager, on the one hand, and
the Company and the Managed Subsidiaries, on the other hand, shall instruct its
Appointed Bank to determine, by no later than twenty (20) Business Days after
being appointed, its best estimate of the Fair Market Value of such
consideration, based on the customary methodologies that such Appointed Bank in
its professional experience deems relevant to such a determination. On the
forty-fifth (45th) Business Day following delivery of the Valuation Process
Notice or such earlier date as agreed to by the Parties, each Appointed Bank
shall present to the Parties and the other Appointed Bank its determination of
the Fair Market Value of such consideration. In the event the Fair Market Values
determined by the two Appointed Banks are within ten percent (10%) of one
another (determined by reference to the higher of the two), the Fair Market
Value shall be the average of those two estimates and such determination of the
Fair Market Value of the consideration shall be final and binding on the
Parties. In the event the Fair Market Values determined by the two Appointed
Banks are not within ten percent (10%) of one another (determined by reference
to the higher of the two), the Appointed Banks shall mutually select a third
internationally recognized valuation firm (the “Independent Bank”) to determine,
by no later than twenty (20) Business Days after being appointed, which of the
two estimates of the Fair Market Value of the consideration prepared by the
Appointed Banks most closely approximates the Fair Market Value of the
consideration based on the customary methodologies that such Independent Bank in
its professional experience deems relevant to such a determination, which
estimate shall be deemed to be the Fair Market Value of the consideration and
shall be final and binding on the Parties.  The fees and expenses of the
Appointed Banks and the Independent Bank shall be borne by the Party (either the
Company or the Manager) whose calculation of the applicable Fair Market Value is
furthest from the amount determined pursuant to this Section 3.4 (and, for the
avoidance of doubt, in no case shall any such fees borne by the Company be
included in the calculation of Company Transaction Costs).  Within five (5)
Business Days of the final determination of the Fair Market Value of such
consideration, the Disposition Payment with respect to such Disposition shall be
calculated and, subject to Section 3.7, the Company and MIC Ohana shall pay to
the Manager the amount of the Disposition Payment payable with respect to such
Disposition.
9

--------------------------------------------------------------------------------

Section 3.5   Additional Payment.  If a QTE contemplated by Section 2.1(a) or
Section 2.1(b) herein occurs on or prior to January 1, 2022, the Company shall
pay the Manager $25 million in cash concurrently with payment of the Disposition
Payment in respect of the Disposition that resulted in the QTE (such payment,
the “Additional Payment”); provided that for purposes of this Section 3.5, if on
January 1, 2022, one or more definitive agreements with respect to a QTE have
been executed, or a regulatory application with respect to a QTE has been filed,
but the transactions effecting such QTE are pending and have not yet been
consummated, such date shall be extended to July 1, 2022.
Section 3.6   Make-Whole Amount.  The Company shall pay the Manager the
Make-Whole Amount, if any, in cash concurrently with the consummation of the
Disposition that resulted in a QTE contemplated by Section 2.1(a) or
Section 2.1(b) herein.
Section 3.7   Consultation on Calculations. No later than the later of ten (10)
Business Days prior to (x) the consummation of a Disposition and (y) the date on
which a Disposition Payment under this Agreement is due, the Manager will
prepare and furnish to the Independent Directors, a report detailing the
calculation of the applicable Disposition Payment (the “Payment Report”). If the
Independent Directors, in good faith and after consultation with legal and
financial advisors as necessary or appropriate, asserts that the Payment Report
does not accurately reflect the information and calculations required pursuant
to this Agreement or that the underlying information used by the Manager to
produce, or that is reflected on or subsumed in, the Payment Report is
inaccurate or incomplete, then the Independent Directors shall notify the
Manager not more than twenty (20) Business Days after the Independent Directors
have received the applicable Payment Report from the Manager (provided that, for
the avoidance of doubt, if the Independent Directors fail to notify the Manager
in writing within such twenty (20) Business Day period, the Company shall be
obligated to make the payment due on the twenty-first (21st) Business Day after
the Independent Directors have received the applicable Payment Report from the
Manager), and, in such event, the Company, the Independent Directors and the
Manager shall consider the issues raised or in dispute and discuss such issues
with each other and attempt to reach a mutually satisfactory agreement.  Until
the payment of any Disposition Fee with respect to a Disposition, the Company
shall, on the date of the consummation of the applicable Disposition transaction
(or, with respect to a Spin-Off, on the date that is five (5) trading days after
the Manager makes its election contemplated by the last sentence of Section 3.1
and, in any event, no later than the thirtieth (30th) trading day after the
consummation of the Spin-Off), place consideration equal to any unpaid
Disposition Fee shown as due in the applicable Payment Report in escrow with a
nationally recognized financial institution mutually agreed upon by the Manager
and the Independent Directors pursuant to an escrow agreement on customary
market terms (with such escrow agreement as reasonably acceptable to the Manager
and the Independent Directors), with such amounts to be released to the Company
or the Manager only upon determination of the Disposition Fee in accordance with
this Section 3.7.  Thereafter, the Independent Directors and the Manager shall
promptly, and in any event no later than thirty (30) days after the date of the
Independent Directors’ notification to the Manager, select the Accounting Firm
and instruct the Accounting Firm to recalculate the amounts or otherwise
determine the information reflected or subsumed in the Payment Report which is
disputed. The Accounting Firm shall resolve the dispute promptly, but in no
event more than thirty (30) days after having the dispute submitted to it,
unless the Accounting Firm provides notice to the Manager, the Company and the
Independent Directors, in writing, that in its reasonable opinion resolution of
the disputed issue or issues shall require additional time. The Accounting Firm
will make a determination as to each of the items in dispute, which
determination must be (i) in writing, (ii) furnished to each of the Manager, the
Company and the Independent Directors and (iii) made in accordance with this
Agreement, and which determination will be conclusive and binding on Manager and
the Company, absent manifest error, and may be enforced in the courts specified
in Section 6.8.  The fees and expenses of the Accounting Firm shall be borne by
the Party (either the Company or the Manager) whose calculation of the
applicable Disposition Payment is furthest from the amount determined by the
Accounting Firm (and, for the avoidance of doubt, in no case shall such fees and
expenses be included in the calculation of Company Transaction Costs).  Each of
the Manager and the Company shall use reasonable efforts to cause the Accounting
Firm to render its decision as soon as reasonably practicable, including by
promptly complying with all reasonable requests by the Accounting Firm for
information, books, records and similar items.  Within five (5) Business Days of
the final determination of each of the items contained in the Payment Report
that were in dispute, the Disposition Payment with respect to such Disposition
shall be calculated and the Company and MIC Ohana shall pay to the Manager (from
the escrowed amounts or otherwise) the amount of the Disposition Payment payable
with respect to such Disposition.
10

--------------------------------------------------------------------------------

Section 3.8   Payment of Accrued Fees and Costs in Cash. In connection with the
termination of the Management Services Agreement in accordance with Section 2.1,
the Parties hereby agree that (a) any accrued and unpaid Base Management Fees
(including the Waived Fees) and Performance Fees at the time of such termination
for the period prior to the termination shall be paid to the Manager in cash,
and the Manager hereby waives its rights under Section 7.2(e) of the Management
Services Agreement (with respect to the Base Management Fee) and Section 7.3(d)
of the Management Services Agreement (with respect to the Performance Fee) to
invest all or a portion of such accrued and unpaid Base Management Fees and
Performance Fees in shares of Company Common Stock and (b) any unreimbursed
Costs at the time of such termination that are described in Section 9.1 of the
Management Services Agreement shall be paid to the Manager in cash.
11

--------------------------------------------------------------------------------

ARTICLE IV

AUTHORITY OF THE COMPANY, THE MANAGED SUBSIDIARIES AND THE MANAGER
Each Party represents to the others that it is duly authorized with full power
and authority to execute, deliver and perform this Agreement.  The Company and
each Managed Subsidiary represents that the execution and performance of this
Agreement has been duly authorized by the Company and each Managed Subsidiary
and is in accordance with all governing documents of the Company and each
Managed Subsidiary.
ARTICLE V

SALES PROCESS; MANAGEMENT SERVICES AGREEMENT; PUBLIC ANNOUNCEMENTS; WAIVER
LETTER
Section 5.1   Sales Process.  In the event the Company determines to explore or
execute any strategic alternatives, subject to the oversight of, and at the
request and the direction of, the Company Board of Directors, the Manager shall
exercise its duties and responsibilities under the Management Services Agreement
to assist with any sale process, including with respect to recommending
strategy, evaluating proposed structures, preparing for due diligence and
related processes, recommending advisors to the Company, preparing financial
models and analysis of valuation, assisting in negotiations, and preparing for
closing.
Section 5.2   Management Services Agreement.  Prior to any termination of the
Management Services Agreement (including with respect to any assets,
Subsidiaries or segments that are the subject of a Disposition), the Management
Services Agreement shall remain in full force and effect and the Manager shall
continue to perform its duties as Manager, as set forth therein, receiving Base
Management Fees and Performance Fees, as applicable.
Section 5.3   Public Announcements.  The Company and the Manager shall cooperate
in making required and appropriate public announcements regarding execution of
this Agreement, including by providing each other an opportunity to review and
comment on draft public announcements. No Party shall make any public
announcements about this Agreement without the consent of all other Parties
(following an opportunity to review and comment), except as may be reasonably
required by law.
Section 5.4   Waiver Letter.  The Manager hereby agrees that it will not
exercise its right set forth in the Waiver Letter to retract the Limited Waiver
(as defined in the Waiver Letter) with an effective date of such retraction
prior to the date of termination of this Agreement. For the avoidance of doubt,
any retraction of the Limited Waiver with an effective date on or after
termination of this Agreement will not trigger a recapture of previously waived
fees.
12

--------------------------------------------------------------------------------

ARTICLE VI 

MISCELLANEOUS


Section 6.1   Term.  Subject to Section 6.3 hereof, this Agreement shall
terminate on the earlier to occur of (a) the Termination Date and (b) the sixth
(6th) anniversary of the date hereof, or such earlier date as agreed by the
Parties; provided that if on the sixth (6th) anniversary of the date hereof, one
or more definitive agreements with respect to one or more Dispositions (which
would, if consummated, result in Cumulative Proceeds exceeding the Minimum
Amount if the Minimum Amount has not already been exceeded) or a QTE have been
executed, or a regulatory application with respect to one or more such
Dispositions or a QTE have been filed, but the transactions effecting such
Disposition or QTE are pending and have not yet been consummated, the term shall
be extended and shall terminate immediately after the consummation or
termination of the last of all such transactions that were pending on the sixth
anniversary of the date hereof.
Section 6.2   No Fiduciary Duties.  The relationship of the Manager to the
Company and the Managed Subsidiaries is as an independent contractor and nothing
in this Agreement shall be construed to impose on the Manager an express or
implied fiduciary duty.  Nothing in this Agreement shall limit the Manager’s
obligation to perform its duties in accordance with Section 14.1 of the
Management Services Agreement.
Section 6.3   Effect of Termination. Termination of this Agreement shall not
affect the right of the Manager to receive any unpaid amounts or consideration
due under this Agreement earned prior to such termination, subject to applicable
law.
Section 6.4   Notices. Any notice under this Agreement shall be sufficient in
all respects if given in writing and delivered in person or by commercial
courier providing proof of delivery and addressed as follows or addressed to
such other person or address as such Party may designate in writing for receipt
of such notice.
If to the Company or the Managed Subsidiaries:
125 West 55th Street
15th Floor
New York, New York, 10019
Attention: Norman Brown, Lead Independent Director
With a copy to:
White & Case LLP
1221 Avenue of the Americas
New York, NY  10020
Attention: Morton Pierce, Esq.; Michelle Rutta, Esq.
13

--------------------------------------------------------------------------------

If to the Manager:
Macquarie Infrastructure Management (USA) Inc.
125 West 55th Street
15th Floor
New York, New York, 10019
Attention: David Fass, President
With a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
1440 New York Avenue, NW
Washington, DC 20005
Attention: Katherine D. Ashley, Esq.
Section 6.5   Captions. The captions in this Agreement are included for
convenience of reference only and in no way define or delimit any of the
provisions hereof or otherwise affect their construction or effect.
Section 6.6   Assignment.  This Agreement may not be assigned by any Party
without the prior written consent of the other Parties; provided that, if any
Party assigns the Management Services Agreement to an assignee, such Party shall
simultaneously assign this Agreement to the same assignee (and the assignment
hereof in such case shall not require the prior written consent of any other
Party).  This Agreement will be binding upon and shall inure to the benefit of
the Parties and their respective successors and permitted assigns.
Section 6.7   Applicable Law. This Agreement shall be construed in accordance
with the laws of the State of Delaware, without regard to conflict of law
principles.
Section 6.8   Jurisdiction. Each Party irrevocably submits to the exclusive
jurisdiction of the Delaware Court of Chancery and any state appellate court
therefrom within the State of Delaware (or, only if the Delaware Court of
Chancery lacks jurisdiction over a particular matter, any state or federal court
within the State of Delaware, and any appellate courts thereof), for the
purposes of any dispute arising out of this Agreement or the transactions
contemplated hereby (and each such party agrees that no such dispute relating to
this Agreement or the transactions contemplated hereby shall be brought by it
except in such courts). Each Party irrevocably and unconditionally waives (and
agrees not to plead or claim) any objection to the laying of venue of any
proceeding arising out of this Agreement or the transactions contemplated hereby
in the Delaware Court of Chancery or any state appellate court therefrom within
the State of Delaware (or, only if the Delaware Court of Chancery lacks
jurisdiction over a particular matter, any state or federal court within the
State of Delaware, and any appellate courts thereof) or that any such proceeding
brought in any such court has been brought in an inconvenient forum. Each Party
further agrees that any final and non-appealable judgment against a party in
connection with any proceeding shall be conclusive and binding on such Party and
that such award or judgment may be enforced in any court of competent
jurisdiction, either within or outside of the United States. A certified or
exemplified copy of such award or judgment shall be conclusive evidence of the
fact and amount of such award or judgment.
14

--------------------------------------------------------------------------------

Section 6.9   Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY WAIVES, AND
COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR
OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN RESPECT OF ANY ISSUE, CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION ARISING IN WHOLE OR IN PART UNDER, RELATED TO, BASED
ON OR IN CONNECTION WITH THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF ANY PARTY IN CONNECTION WITH ANY SUCH AGREEMENTS, WHETHER NOW
EXISTING OR HEREAFTER ARISING AND WHETHER SOUNDING IN TORT OR CONTRACT OR
OTHERWISE. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 6.9 WITH THE COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY
TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
Section 6.10   Amendment. This Agreement may only be amended, or its provisions
modified or waived, in a writing signed by the Party against which such
amendment, modification or waiver is sought to be enforced.
Section 6.11   Severability. Each provision of this Agreement is intended to be
severable from the others so that if, any provision or term hereof is illegal or
invalid for any reason whatsoever, such illegality or invalidity shall not
affect the validity of the remaining provisions and terms hereof; provided,
however, that the provisions governing payment of the Disposition Payments
described in Article III hereof (and any other provisions referenced therein)
are not severable.
Section 6.12   Entire Agreement. This Agreement constitutes the sole and entire
agreement of the Parties with regard to the subject matter of this Agreement,
and any written or oral agreements, statements, promises, negotiations or
representations not expressly set forth in this Agreement are of no force and
effect.  In the event of a conflict between the terms of this Agreement and the
Management Services Agreement, the terms of this Agreement shall control.
[Remainder of Page Left Intentionally]
15

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company, the Managed Subsidiaries and the Manager have
caused this Agreement to be executed as of the day and year first above written.


MACQUARIE INFRASTRUCTURE CORPORATION
 
MACQUARIE INFRASTRUCTURE
MANAGEMENT (USA) INC.
         
By:
     
By:
     
Name: Norman Brown
   
Name: David Fass
 
Title: Lead Independent Director
   
Title: President
         
By:
     
By:
     
Name: Christopher Frost
   
Name: Raul Narciso
 
Title: Chief Executive Officer
   
Title: Vice President
         
MIC OHANA CORPORATION
                 
By:
           
Name: Christopher Frost
Title: Chief Executive Officer
               
By:
           
Name: Liam Stewart
Title: Chief Financial Officer
     




--------------------------------------------------------------------------------



 
 EXHIBIT A

 

[table1.jpg]




A - 1

--------------------------------------------------------------------------------

If at any time during the period between the date of this Agreement and the
occurrence of a QTE, any change in the number of the Fully Diluted Shares shall
occur as a result of any cancellation or forfeiture of the right to receive
shares of Company Common Stock under the Company’s equity incentive plans or
issuance of shares of Company Common Stock (other than in connection with any
buy back, reclassification, recapitalization, stock split (including reverse
stock split) or any stock dividend thereon with a record date during such
period) (any such reduction or issuance, an “Adjusting Event”), including,
without limitation, (a) in connection with the refinancing of the Company’s
2.00% Convertible Senior Notes due October 2023 or the refinancing of
indebtedness of the Company, (b) in connection with the bona fide acquisition by
the Company or any of its Subsidiaries of assets or an entity, (c) to the
Manager pursuant to the Management Agreement or (d) to employees of the Company
or its Subsidiaries in connection with the Company’s equity incentive plans, the
values set forth under “Cumulative Proceeds,” “Cumulative Disposition Payment
Amount” and “Cumulative Net Proceeds” in Table A-1 above shall be adjusted by
multiplying such value by the ratio as determined by dividing the Fully Diluted
Shares at the time of the calculation of the Disposition Payment by the Fully
Diluted Shares as of the date hereof.  For example, Table A-2 immediately below
sets forth the adjusted values for “Cumulative Proceeds,” “Cumulative
Disposition Payment Amount” and “Cumulative Net Proceeds” based on a 10%
increase in the Fully Diluted Shares as a result of an Adjusting Event.  The
Proceeds for each Disposition shall be equitably adjusted to account for changes
in the number of Fully Diluted Shares after such Disposition for purposes of the
Cumulative Proceeds calculations for subsequent Dispositions.  For example, if
there is a Disposition with Proceeds of $1,000,000,000 and then a 10% increase
in Fully Diluted Shares occurs due to a subsequent Adjusting Event, the Proceeds
for such prior Disposition shall be deemed to be $1,100,000,000 when
incorporated into the Cumulative Proceeds calculations for a subsequent
Disposition.  This Proceeds adjustment shall be updated at each subsequent
Disposition to reflect all Adjusting Events up to that point.
Furthermore, if at any time during the period between the date of this Agreement
and the occurrence of a QTE, any change in the number of the Fully Diluted
Shares occurs as a result of an event other than an Adjusting Event (in any
case, a “Non-Adjusting Event”), and thereafter there is an Adjusting Event, the
Fully Diluted Shares at the time of the calculation will be adjusted as
necessary to provide to the Parties the same economic effect as contemplated by
this Agreement as if the Non-Adjusting Event had not occurred.  For example, if
there is a 100% increase in Fully Diluted Shares subsequent to a Disposition
(from 86,599,870 to 173,199,740) due to a Non-Adjusting Event, and then a
further 10% increase in Fully Diluted Shares to 190,519,714 occurs due to a
subsequent Adjusting Event, the Fully Diluted Shares for the purposes of these
calculations will be assumed to be 95,259,857 (i.e. a 10% adjustment to the
original 86,599,870 before the Non-Adjusting Event occurred).
A - 2

--------------------------------------------------------------------------------

[table2.jpg]
Hypothetical Example (in USD$)
This example assumes that the fully diluted shares outstanding for each
Disposition below is equal to Fully Diluted Shares.


First, the Company receives Proceeds of $2,000 million from the sale of assets.
●
In that case, a Disposition Payment of $58.2 million ($2,000 million x 0.0291)
would be payable.

Second, the Company receives Proceeds of $1,500 million from the sale of assets
(for a total Cumulative Proceeds of $3,500 million).
●
The Cumulative Disposition Payment would increase to $112.7 million, which is
interpolated based on the range of Cumulative Proceeds and Disposition Payment %
of Cumulative Proceeds provided, as follows:

o
$3,500 million less $3,488.6 million or $11.4 million, divided by

o
$3,588.1 million less $3,488.6 million or $99.5 million, multiplied by



A - 3

--------------------------------------------------------------------------------

o
3.46% less 3.19% or 0.27%, plus

o
3.19%, multiplied by

o
$3,500

●
The Disposition Payment payable for the second Disposition would be $54.5
million (the difference between $112.7 million and the $58.2 million already
paid).

Third, the remainder of the Company is sold for Proceeds of $1,500 million (for
a total Cumulative Proceeds of $5,000 million).
●
The Cumulative Disposition Payment would increase to $305.0 million (the product
of $5,000 million and 0.061).

The Disposition Payment payable would be $192.3 million (the difference between
$305.0 million and the $112.7 million already paid).



A - 4